Exhibit 10.6

August 10 , 2006

Synova Healthcare Group, Inc.

1400 N. Providence Road, Suite 6010

Media, PA 19603

Attention: Stephen E. King

Dear Mr. King:

This letter confirms the agreement of Synova Healthcare Group. Inc. (the
“Company”) to retain BMO Capital Markets Corp. (“BMO,” or the “Placement Agent”)
as the Company’s exclusive placement agent to introduce the Company to certain
investors (the “Investors”) as prospective purchasers of the Company’s common
stock, warrants to purchase common stock, preferred stock, convertible notes
(collectively referred to in this letter as the “Securities”), in connection
with a possible private placement (the “Transaction”).

The Placement Agent will use its reasonable best efforts to complete the
Transaction. The terms of the Transaction shall be subject to mutual agreement
of the Company and each Investor in the Transaction. BMO will contact potential
Investors, assist in the negotiation and the structuring of the Transaction,
assist in the preparation of a private placement memorandum or other appropriate
materials and provide related services to facilitate the successful completion
of the Transaction. BMO will conduct all sales and solicitation efforts in a
manner consistent with the Company’s intent that the Transaction be an exempt
transaction pursuant to the Securities Act of 1933, as amended (the “Act”) and
only to “accredited investors” as defined in Rule 501(a) under the Act. The
Company shall in any event have sole and final authority to approve the timing,
price, investors and other terms of the Transaction and may at any time elect
not to proceed with the Transaction.

The Transaction will be a private placement in accordance with the applicable
laws of the United States and pursuant to the following procedures and terms and
conditions:

1. (a) Prior to the signing of any purchase agreements with Investors, officers
of the Company with responsibility for financial affairs have been and will
continue to be available to answer inquiries from prospective Investors. After
the purchase agreements and the information referred to therein have been
reviewed by Investors approved by the Company, and they have had the opportunity
to address inquiries to the Company, separate purchase agreements will be
completed with each prospective Investor approved by the Company. The conditions
to the closing of the Transaction (the “Closing”) shall be set forth in the
purchase agreements and mutually agreed between the Company and the Investors.
In connection with the Transaction, the Company shall file a registration
statement (the “Registration Statement”) with respect to the possible resale,
from time to time, of the Securities which have been purchased pursuant to such
purchase agreements pursuant to terms to be set forth in such purchase
agreements. The Company agrees to keep the Registration Statement effective
until the earlier of (i) two years from the effective date of the Registration
Statement or (ii) such time as all of the Securities covered by the Registration
Statement have been sold.



--------------------------------------------------------------------------------

(b) Presently the Company plans to sell approximately $15 million to $22 million
of the Securities, but the actual dollar amount the Company shall ultimately
agree to sell pursuant to each of the various purchase agreements and the price
at which the Securities will be sold is entirely within its discretion.

(c) The Company will perform the agreements set forth in the purchase agreements
entered into with the Investors.

(d) The Company will use its reasonable efforts to cause the Company’s counsel
to address and deliver to the Company and BMO a letter dated as of the date of
the Closing and as of the effective date of the Registration Statement
containing the statements set forth in Exhibit A. In addition, BMO shall be
entitled to rely on any opinion delivered to the purchasers by counsel to the
Company in connection with this transaction.

2. In connection with its engagement hereunder, BMO will assist the Company in
preparing a private placement memorandum and/or other documents to be used in
connection with the Transaction (the “Offering Document”). The Company
acknowledges and agrees that the Company is solely responsible for all the
information in the Offering Document concerning the Company and its business,
that the Offering Document is its own work product, that BMO may rely, without
independent verification, upon the accuracy and completeness of all information
furnished by the Company to BMO for use in connection with the Transaction
(collectively, the “Information”) and that BMO does not assume any
responsibility therefor.

The Company shall advise BMO of those states in which the Securities have been
qualified or exempted under the appropriate securities laws. BMO agrees not to
solicit any offerees who do not reside in jurisdictions in which the Securities
or the Transaction have been qualified or exempted under the appropriate
securities laws; provided, however, the Company will take such action (if any,
at its sole expense) as BMO reasonably may request to qualify the Securities for
offer and sale under the securities laws of such states as BMO may specify;
provided, further, however, in connection therewith the Company will not be
required to qualify as a foreign corporation or file a general consent to
service or process. The Company agrees that it, in conjunction with its counsel,
will be responsible for making any filings or taking other actions required
under applicable state securities laws.

The Company represents that (i) the Information and the Offering Document will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) all historical
financial data provided to BMO will be prepared in accordance with generally
accepted accounting principles and practices then in effect in the United States
and will fairly present in all material respects the financial condition and
results of operations of the Company and (iii) any forecasted financial, market
or industrial information provided to BMO will be prepared in good faith with a
reasonable basis for the assumptions and the conclusions reached therein. In
addition, the Company agrees that it will notify BMO promptly if any of the
foregoing representations ceases to be accurate at any time during the period of
BMO’s engagement hereunder.

 

- 2 -



--------------------------------------------------------------------------------

BMO agrees to use all non-public information provided to it by or on behalf of
the Company hereunder solely for the purpose of providing the services which are
the subject of this letter agreement and to treat all such information
confidentially, provided that nothing herein shall prevent BMO from disclosing
any such information (i) to purchasers or prospective purchasers of the
Securities in connection with the Transaction, (ii) to any rating agency,
(iii) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, (iv) upon the request or demand of
any regulatory authority having jurisdiction over BMO or any of its affiliates,
(v) to the extent that such information was or becomes publicly available other
than by reason of disclosure by BMO in violation of this agreement or was or
becomes available to BMO or its affiliates from a source which is not known by
BMO to be subject to a confidentiality obligation to the Company or (vi) to
BMO’s affiliates and its and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction or any other services provided by
BMO or its affiliates to the Company and its affiliates. BMO accepts
responsibility for compliance by the persons referred to in clause (vi) above
with the provisions of this paragraph. This undertaking by BMO shall
automatically terminate one (1) year following the earlier of completion of the
Transaction or termination of BMO’s engagement hereunder.

3. Any final arrangements, proposals or advice rendered by BMO pursuant to this
letter agreement may not be disclosed in any manner without BMO’s prior written
approval and shall be treated as confidential. Notwithstanding the foregoing,
nothing herein shall prevent the Company from disclosing such information in a
manner consistent with the exceptions set forth in clauses (ii) through (vi) in
the paragraph immediately above, substituting the Company for BMO therein, as
applicable.

4. The selling price of the Securities to be issued and sold by the Company in
the Transaction will be specified in writing by BMO on behalf of the Company (by
facsimile, letter or otherwise) to the prospective Investors prior to the
execution of the purchase agreements, subject to the Company’s approval.

5. BMO’s aggregate fee for services provided in connection with the Transaction,
will be 6.3% of the total gross proceeds from the sale of all Securities sold in
the Transaction, together with warrants to purchase common stock (the “Agent’s
Warrants”) for the number of shares of common stock equal to 2.7% of the number
of shares of common stock sold in the Transaction at Closing. Notwithstanding
the prior sentence, to the extent that any of the investors listed on Exhibit C
purchase Securities then the fee will be 3.15% of the total gross proceeds from
the sale of all Securities sold to such investors in the Transaction, together
with warrants to purchase common stock for the number of shares of common stock
equal to 1.35% of the number of shares of common stock sold to such investors in
the Transaction. The exercise price of the Agent’s Warrants shall be equal to
the exercise price of the warrants sold to investors in the Transaction. The
Agent’s Warrants shall be exercisable for a period of five (5) years after the
date of the Closing, and shall be transferable only to its directors, officers
and employees to the extent permitted by applicable securities laws and
regulations and the rules and regulations of the NASD. The Agent’s Warrants
shall include unlimited piggyback registration rights within the life of the
warrant and “cashless” exercise rights. Such 6.3% (or 3.15% in the case of the
investors on Exhibit C) fee shall be payable in cash by the Company, on the
basis of the

 

- 3 -



--------------------------------------------------------------------------------

aggregate dollar amount of Securities sold by the Company, at each Closing. In
addition, the Company shall reimburse BMO for all of the reasonable travel,
legal and other out-of-pocket expenses (up to a maximum of $60,000) incurred in
connection with the engagement hereunder. Upon request, BMO agrees to provide
the Company with a detailed description of such expenses. Notwithstanding
anything to the contrary contained herein, it is agreed that the Company shall
be entitled to secure up to $2 million in debt financing (the “Bridge
Financing”) at any time prior to the Closing of the Transaction. The Company
will be entitled to use The Keystone Equities Group (“Keystone”) as its agent in
connection with the Bridge Financing and BMO shall not be entitled to any fee
with respect to funds received by the Company in the Bridge Financing. The
Company will consult with BMO concerning the proposed terms of the Bridge
Financing.

If within twelve months after the termination of this agreement, any Securities
or securities convertible into or exchangeable for the Securities are sold by
the Company or any of its subsidiaries through a placement to investors
previously identified and/or contacted by BMO in its capacity as placement agent
hereunder, then the Company shall pay BMO, at the time of each such sale, an
amount equal to the full fee set forth above from each such sale, except for GM
Capital and Oceana Partners, and any investors referred to BMO by the Company
that were investors in prior capital raises for which GM Capital and/or Oceana
Partners were entitled to a fee, as listed in Exhibit C. Upon termination of
this agreement and at the request of the Company, BMO will provide the Company
with a list of Investors identified and/or contacted by BMO in its capacity as
placement agent hereunder. The obligations of this paragraph shall survive any
termination of this agreement for any reason.

6. The Company hereby represents and warrants to BMO that it has not had and
will not have any discussions with any person on the basis of which such person
would be able to assert a claim for a finder’s fee or similar fee in connection
with the sale by the Company of the Securities covered by this letter to
prospects in the United States of America or overseas, except it is understood
that GM Capital and Oceana Partners may be entitled to a fee in the event
investors listed in Exhibit C purchase Securities and that Keystone will be
entitled to a fee in connection with the Bridge Financing.

7. The Company hereby represents and warrants to BMO that, except for the Bridge
Financing, during the term of this engagement the Company and its subsidiaries
will not (i) offer any securities for sale to, or solicit any offers to buy
from, any person or persons, whether directly or indirectly, other than through
BMO or (ii) engage in any discussions with any person other than representatives
of BMO for the purpose of engaging, or considering the engagement of, such
person as a finder or broker in connection with the sale by the Company of the
Securities covered by this letter to prospects in the United States of America
or overseas. The Company represents and agrees that no offers or sales of
securities of the same or a similar class as the Securities, including without
limitation any securities that may be issued in connection with the Bridge
Financing, have been made or will be made by the Company or on its behalf in a
manner as would cause the Company to be unable to offer and sell the Securities
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended.

8. During the period which shall commence on the initial effective date of the
Registration Statement and shall end on the 91st day on which the Registration
Statement is

 

- 4 -



--------------------------------------------------------------------------------

effective immediately following such initial effective date, the Company will
not, without BMO’s prior written consent, sell, contract to sell or otherwise
dispose of or issue any securities of the Company, except (i) securities issued
pursuant to contractual obligations of the Company in effect as of the date of
this letter agreement and disclosed to BMO or its counsel prior to the effective
date of the Registration Statement; (ii) securities issued on a pro rata basis
to all holders of a class of outstanding equity securities of the Company; and
(iii) equity securities issued pursuant to employee benefit or purchase plans in
effect as of the date of this letter agreement. In addition, the Company will
cause each of its officers and directors not to dispose of any equity securities
of the Company during the period which shall commence on the initial effective
date of the Registration Statement and shall end on the 91st day on which the
Registration Statement is effective immediately following such initial effective
date (the “Lock-up Period”) without the prior written consent of BMO, and will
use its commercially reasonable efforts to cause such of its stockholders as may
be designated by BMO to become subject to a lock-up arrangement reasonably
acceptable to BMO prohibiting the disposition of any equity or equity-linked
securities of the Company during the Lock-up Period. Notwithstanding anything in
the immediately preceding sentence, BMO will agree to a carve-out of the lock-up
for Chief Executive Officer Stephen King and Chief Operating Officer David
Harrison such that each of them is entitled to sell, subject to legal and
regulatory restrictions, up to 50,000 shares in each 90 day period following
Closing of the Transaction. Notwithstanding anything in the immediately
preceding two sentences, to the extent that the Company has negotiated with the
purchasers of the Securities a different Lock-up than that described above, then
the Placement Agents will agree to the terms of such Lock-up.

9. The Company hereby agrees to indemnify BMO in accordance with the Standard
Form of Indemnification Agreement set forth as Exhibit B hereto.

10. BMO will not have any rights or any obligations in connection with the
proposed offering contemplated by this letter agreement other than those
expressly provided herein. In no event shall BMO or its affiliates be obligated
to purchase the Securities for its own account or for the accounts of its
customers.

11. Either the Company or BMO may terminate BMO’s engagement hereunder at any
time upon at least ten days’ prior written notice to the other party, including,
without limitation, if BMO, in its sole judgment, is not satisfied with the
results of its due diligence investigation of the Company and its business,
operations, assets, liabilities, financial condition and prospects.
Notwithstanding any such termination, the Company shall remain responsible for
the reimbursement of BMO’s expenses under section 5 of this letter agreement and
shall remain responsible for payment of the fees as provided in the last
paragraph of section 5 for a period of 12 months after termination, and for the
reimbursement, indemnification and contribution obligations of the Company under
sections 9 and 15 of this letter agreement shall survive. Such obligations also
shall survive the Transaction.

12. For a period of twelve (12) months from the date hereof and provided that
the Closing occurs, the Company grants BMO the right to provide investment
banking services to the Company and its subsidiaries on an exclusive basis in
all matters for which investment banking services are sought by the Company or
any of its subsidiaries (such right, the “Right of First Refusal”). For these
purposes, investment banking services shall include only (i) acting as

 

- 5 -



--------------------------------------------------------------------------------

sole lead book-running manager for any underwritten public offering; and
(ii) acting as exclusive placement agent or financial advisor in connection with
any private offering of securities of the Company. BMO shall notify the Company
of its intention to exercise the Right of First Refusal within 15 business days
following notice in writing by the Company. Any decision by BMO to act in any
such capacity shall be contained in separate agreements, which agreements would
contain, among other matters, provisions for customary fees for transactions of
similar size and nature, as may be mutually agreed upon, and indemnification of
BMO and its affiliates and shall be subject to general market conditions. If BMO
declines to exercise the Right of First Refusal, the Company shall have the
right to retain any other person or persons to provide such services on terms
and conditions which are not materially more favorable to such other person or
persons than the terms declined by BMO.

13. The Company understands and agrees that, without BMO’s prior written
consent, except as required by law or applicable regulatory authorities, BMO may
not be quoted or referred to in any document, release or communication prepared,
issued or transmitted by the Company, including any entity controlled by, or
under common control with, the Company and any director, officer, employee or
agent thereof.

The Company acknowledges that BMO is a full service securities firm and, in the
ordinary course of its business, for its own account or for the accounts of its
customers, buys and sells securities, makes a market in securities, holds long
and short positions in securities or derivative securities (including options),
which may include securities or derivative securities relating to the Company or
other entities that may be involved in the engagement contemplated hereby. The
Company also acknowledges that BMO has been, and in the future will be, engaged
to provide services as a placement agent, underwriter, finder, financial advisor
and investment banker to other entities in the industry in which the Company is
involved. Nothing in this Agreement shall be deemed to prohibit or in any way
limit or restrict BMO or any of its affiliates from continuing to operate its
businesses in the ordinary course or from providing any services permitted by
applicable law to any third party or from engaging in any lawfully permitted
activity on its own behalf or on behalf of its clients and customers, or to
prohibit or in any way limit or restrict the right of BMO, any of its affiliates
or any of their respective directors, officers, partners, members, employees,
agents or representatives from providing services to, or engaging in, any other
business, whether or not similar to or competitive with the business of the
Company (subject to the confidentiality obligations hereunder). The Company
further acknowledges that BMO is a wholly owned subsidiary of Bank of Montreal,
is not a bank and is separate from any affiliated bank, including Harris Private
Bank, Harris and any U.S. branch or agency of Bank of Montreal. Because BMO is a
separately incorporated entity, it is solely responsible for its own contractual
obligations and commitments, including obligations with respect to financial
advisory services and sales and purchases of securities. Securities sold,
offered or recommended by BMO are not deposits, are not insured by the U.S.
Federal Deposit Insurance Corporation, are not guaranteed by a branch or agency
of any government, and are not otherwise an obligation or responsibility of a
branch or agency of any government.

The Company acknowledges that BMO has been retained solely to provide the
services set forth herein. In rendering such services, BMO shall act as an
independent contractor, and any duties of BMO arising out of its engagement
hereunder shall be owed solely to the Company. In addition, the Company agrees
that BMO may perform the services contemplated hereby in

 

- 6 -



--------------------------------------------------------------------------------

conjunction with its affiliates, and that any BMO affiliates performing services
hereunder shall be entitled to the benefits and be subject to the terms of this
letter agreement.

In addition, BMO and its affiliates may from time to time perform various
investment banking and financial advisory services for other clients and
customers who may have conflicting interests with respect to the Company or the
Transaction. BMO and its affiliates will not use confidential information
obtained from the Company pursuant to this engagement or their other
relationships with the Company in connection with the performance by BMO and its
affiliates of services for other parties. The Company also acknowledges that BMO
and its affiliates have no obligation to use in connection with this engagement,
or to furnish to the Company, confidential information from other parties.

Furthermore, the Company acknowledges that BMO and its affiliates may have
fiduciary or other relationships whereby BMO and its affiliates may exercise
voting power over securities of various persons, which securities may from time
to time include securities of the Company or of potential purchasers of the
Securities or others with interests in respect of the Transaction. The Company
acknowledges that BMO and its affiliates may exercise such powers and otherwise
perform its functions in connection with such fiduciary or other relationships
without regard to BMO’s relationship to the Company hereunder.

The Company acknowledges that BMO is not an advisor as to legal, tax, accounting
or regulatory matters in any jurisdiction. The Company shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and BMO shall have no responsibility or liability to the Company with respect
thereto.

14. The Company agrees that following the consummation of the sale of the
Securities, BMO shall have the right to place usual and customary advertisements
in financial and other newspapers and journals at its own expense describing its
services to the Company.

15. The benefits of this letter agreement shall inure to respective successors
and assigns of the parties hereto and of the indemnified parties, and the
obligations and liabilities assumed in this agreement by the parties hereto
shall be binding upon their respective successors and assigns.

16. THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAW. Each of BMO and the Company and the Company’s
subsidiaries waives all right to trial by jury in any action, claim, suit,
proceeding or counterclaim (whether based upon contract, tort, or otherwise)
relating to or arising out of this engagement of BMO pursuant to, or the
performance by BMO of the services contemplated by, this letter agreement.

17. This letter agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto. This letter agreement may not be amended or
modified except by a writing executed by each of the parties hereto. Section
headings herein are for convenience only and are not a part of

 

- 7 -



--------------------------------------------------------------------------------

this letter agreement. This letter agreement is solely for the benefit of the
Company and BMO, and no other person (except for indemnified persons to the
extent set forth in Exhibit B hereto) shall acquire or have any rights under or
by virtue of this letter agreement. This letter agreement may not be assigned by
either party hereto without the other party’s prior written consent. Neither
party hereto shall be responsible or have any liability to any other party for
any indirect, special or consequential damages arising out of or in connection
with this letter agreement or the transactions contemplated hereby, even if
advised of the possibility thereof.

This letter agreement may be executed in counterparts, each of which will be
deemed an original, but all or which taken together will constitute one and the
same instrument.

If the foregoing correctly sets forth our understanding, please so indicate by
executing this letter, together with the enclosed duplicate original, in the
place indicated and returning one of these originals for BMO’s files.

 

Sincerely, BMO CAPITAL MARKETS CORP. By:     

 

Agreed and accepted by: SYNOVA HEALTHCARE GROUP, INC. By:   /s/ Stephen King

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

Opinion rendered at the time of the Closing shall provide that the Transaction
is exempt from the registration requirements of section 5 of the Securities Act,
shall be subject to customary exceptions, qualifications and limitations of
counsel, and shall address such other matters customary for transactions of the
nature contemplated by the letter agreement.

Opinion (1) and negative assurance letter (2) rendered at the time of
effectiveness of the Registration Statement shall be subject to customary
exceptions, qualifications and limitations of counsel, and address matters
customary for transactions of the nature contemplated by the letter agreement
including, among other things, a statement to the following effect:

The opinion of counsel to the Company shall be to the effect that the
Registration Statement of the Company (the “Registration Statement”) and the
Prospectus of the Company (the “Prospectus”) as amended and supplemented to date
(other than the financial statements and notes thereto, related schedules, and
other financial and statistical data therein, as to which it need express no
opinion) comply as to form in all material respects with the requirements of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission thereunder; the negative assurance letter
shall be to the effect that, although counsel does not pass upon and does not
assume responsibility for the accuracy, completeness or fairness of the
statements contained in the Registration Statement and Prospectus, solely on the
basis of conferences with officers and other representatives of the Company and
of the independent certified public accountants of the Company, at which
conferences the contents of the Registration Statement and Prospectus were
discussed (relying as to materiality on the factual representations of and
discussions with, officers and representatives of the Company), no facts have
come to its attention that caused it to believe that either the Registration
Statement or the Prospectus, as so amended and supplemented, contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (it
being understood that it need express no assurance with respect to the financial
statements and notes thereto, related schedules, and other financial and
statistical data therein).

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

The Company shall indemnify BMO and hold it harmless against any and all losses,
claims, damages or liabilities to which BMO may become subject (i) arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Offering Document, registration statement (including all
documents incorporated by reference) (the “Registration Statement”) or in any
other written or oral communication provided by or on behalf of the Company to
any actual or prospective purchaser of the Securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or
(ii) arising in any manner out of or in connection with the services or matters
that are the subject of this agreement (including, without limitation, the offer
and sale of the Securities), and shall reimburse BMO promptly for any legal or
other expenses reasonably incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuits, investigations, claims or
other proceedings arising in any manner out of or in connection with the
services or matters that are the subject of this agreement (including, without
limitation, in connection with the enforcement of this agreement and the
indemnification obligations set forth herein); provided, however, that the
Company shall not be liable under clause (ii) of this paragraph in respect of
any loss, claim, damage, liability or expense to the extent that it is finally
judicially determined that such loss, claim, damage, liability or expense
resulted directly from the gross negligence or willful misconduct of BMO in the
performance of its services hereunder.

The Company agrees that the indemnification and reimbursement commitments set
forth herein shall apply whether or not BMO is a formal party to any such
lawsuits, claims or other proceedings and that such commitments shall extend
upon the terms set forth herein to any controlling person, affiliate, director,
officer, employee or agent of BMO (each, with BMO, an “Indemnified Person”). The
Company further agrees that, without BMO’s prior written consent, which consent
will not be unreasonably withheld, it will not enter into any settlement of a
lawsuit, claim or other proceeding arising out of the transactions contemplated
by this agreement unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
Indemnified Persons.

If any action shall be brought against any Indemnified Person in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnified
Person shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Indemnified Person.



--------------------------------------------------------------------------------

The Company and BMO agree that if any indemnification or reimbursement sought
hereunder is judicially determined to be unavailable for a reason other than the
gross negligence or willful misconduct of BMO, then, whether or not BMO is the
Indemnified Person, the Company and BMO shall contribute to the losses, claims,
damages, liabilities and expenses for which such indemnification or
reimbursement is held unavailable (i) in such proportion as is appropriate to
reflect the relative benefits to the Company on the one hand, and BMO on the
other hand, in connection with the transactions to which such indemnification or
reimbursement relates, or (ii) if the allocation provided by clause (i) above is
judicially determined not to be permitted, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) but also the
relative faults of the Company on the one hand, and BMO on the other hand, as
well as any other equitable considerations; provided, however, that in no event
shall the amount to be contributed by BMO hereunder exceed the amount of the
fees actually received by BMO hereunder.



--------------------------------------------------------------------------------

EXHIBIT C

Bradam Financial Holding

Bushido Capital Master Fund, LP

Gamma Opportunity Capital Partners, LP

Coutts Bank Von Ernst Ltd.

Erwin Speckert (and family)